DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Due to the complexity of the restriction and the lack of any domestic telephone number for the attorney named in the ADS, no request for oral election by telephone was attempted.  


Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3 and 11-13 are drawn to a controller and method of improving response time by having the OS changing the state of pages in a non-volatile memory system, classified in G06F3/0611, G06F3/0634, G06F3/0679 (any classification in G06F3/06 requires three classifications).
II. Claims 1, 4-6, 11, and 14-16 are drawn to a controller and method of managing memory using LRU lists classified in G06F12/123.
III. Claims 1, 7-9, 11, and 17-19 are drawn to a controller and method of eviction using additional replacement algorithms (e.g. the recited “lazy list” and “serial page deleting operation”), classified in G06F12/127.
IV. Claims 1, 10, 11, and 20 are drawn to a controller and method of evaluating information in a TLB for hit detection classified in G06F12/1027.
The inventions are independent or distinct, each from the other because:

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
It is unlikely that the searches for each invention would overlap significantly and due to the complexity of each invention as claimed each determination of allowability including each search would require significant time.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.



I. Claims 1-3 and 11-13 are drawn to a controller and method of improving response time by having the OS changing the state of pages in a non-volatile memory system, classified in G06F3/0611, G06F3/0634, G06F3/0679 (any classification in G06F3/06 requires three classifications).
II. Claims 1, 4-6, 11, and 14-16 are drawn to a controller and method of managing memory using LRU lists classified in G06F12/123.
III. Claims 1, 7-9, 11, and 17-19 are drawn to a controller and method of eviction using additional replacement algorithms (e.g. the recited “lazy list” and “serial page deleting operation”), classified in G06F12/127.
IV. Claims 1, 10, 11, and 20 are drawn to a controller and method of evaluating information in a TLB for hit detection classified in G06F12/1027.
The species are independent or distinct because they do not overlap in scope and are not obvious variants and at least one subcombination is separately usable.  The species are all separately usable and species 1, 2, 3, and 4 have separate utility such as offloading decisions used to improve I/O to the OS thereby reducing load on the controller, improving hit rate by calculating eviction per LRU, improving hit rate by using a lazy list and serial page deleting operation, and decreasing the time and bandwidth required to fetch data by using a TLB, respectively.  See MPEP § 806.05(d).  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 10 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: It is unlikely that the searches for each invention 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.







Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/               Examiner, Art Unit 2139